Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 12, 2019

                                      No. 04-19-00357-CR

                                       Marcus IDROGO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 16-07-159-CRW
                         Honorable Russell Wilson, Judge Presiding


                                         ORDER
       Appellant’s notice of request for reporter’s record and clarification of indigency is
granted. As noted in this court’s August 1, 2019 order, the reporter’s record is due on August 23,
2019.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court